Title: To Thomas Jefferson from John Nicholas, 10 January 1781
From: Nicholas, John
To: Jefferson, Thomas



May it pleas your Excellency
Malvern hills January 10. 1781

We have been under arms a great part of the night from repeated firing of the out centinals. Our patrols report the fire was returned by some scattering parties of horse on the back of this place. I have to inform you that from the repeated solicitations of many good and well affected people of this neighbourhood together with Majr. Dick’s advice I permitted a Flag to pass to the Lines directed to the Commander in chief of the British Army at Westover who returnd for answer the following Letter.
Sir  I have this minute received the letters delivered to Colo. Dundas this morning. You have my permission to come down to Westover with your Flag as I wish to give every possible satisfaction in my power to the peaceable and innocent inhabitants of this unhappy Country; such  Negroes, Horses &c. as can be given up consistand with my duty shall be delivered to you if my conditions are agreable. I am Sir Your hbl Svt.,
B Arnold B G
As it plainly appears in this Letter that this Vilian agreeable to his passed actions actuated by motives of gain and rascaly pursuits is determined to discriminate in what he may think a favour, Majr: Dick will descend in no degree below the spirit of a true American Son; or do anything derogatory to the interest of his patriotick Countrymen and may by Arnold’s darring confidence of his own power and great contempt of ours be permitted to such familiar lengths as to put it in his power to give you some certain and trusting accounts. My advice to the Major is that he shall receive no property without an indiscriminate return of property shall take place as anything the reverse might tend not only to encourage our internal enemies but to shock and render doubtful the feelings of our friends who may in future come within their power.
Necessaries for cooking &c: would be very necessary if to be had. I expect to hear from Genl. Nelson every minute. Shall depend on your Correspondence with the Barron.
I am Sir with the greatest respect Yr: Mst: Obt Svt,.

J Nicholas

